DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 14 the word “transition” should be replaced with “transitioning” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the switch mount" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the claim will be interpreted as the “switch mount” being the connector such that the button extends below a bottom of the connector and the switch contacts are mounted indirectly to the connector so as to enable contact with the shaft as taught in the specification.
Claim 4 recites the limitation "the axial shaft" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation will be interpreted as referring to the shaft as set forth in claim 1.
Claim 10 includes the phrase “the marble detection switch is operably coupled to cause” which is unclear since it appears incomplete since it is missing a recitation as to what the switch is operably coupled to.  
Claim 11 includes the phrase “the actuator the operably coupled to transition” which is unclear since it seems to be missing features like to what the actuator is operably coupled to.  The claim also recites the limitations “the path” and "the button" in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.  For the purposes of examination, the claim will be interpreted as the actuator being a button and the animation module when coupled to the first marble run module positions the button within a path of travel of the marble on the at least first surface of the first marble run module and responsive to the marble contacting the button the first and second contact switches transition between the open and closed states.  
Claim 15 includes the phrase “a pedestal operably connected to be rotated” which is unclear since it appears incomplete since it is missing a recitation as to what the pedestal is operably connected to.  The claim also recites the limitation "the plurality of gears" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the claim will be interpreted as depending from claim 14 which discloses the gears.
Claim 17 recites the limitation "the top flange" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the claim will be interpreted as depending from claim 16 which discloses the top flange.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim fails to further limit the subject matter of the claim on which it depends since it simply repeats limitations already disclosed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10, 14, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony (4153250).  Anthony discloses an animation module (30) configured for use on a marble run module having a plurality of physically interconnectable marble run modules (20, 22, 24, 26, 28) each configured to retain a marble and guide travel of the marble through the module on a first surface (Fig. 1), the animation module defining a housing that is configured to connect to a marble run module (28) of the plurality of marble run modules, a motor (66) operably coupled to rotate responsive to a drive signal and a platen (64) supported on the housing and operably coupled to the motor by a plurality of gears (70, 72) to rotate responsive to rotation of the motor (Fig. 4) by means of a drive circuit configured to cause the drive signal to be provided to the motor responsive to receiving an activation signal from a marble detection switch (74) that transitions between an undepressed open and pressed closed states responsive to detection of a marble by a user (Fig. 5, column 3 lines 25-40 & 52-65, column 4 lines 4-43).  The platen has an upper surface with at least one connection pedestal (56) extending upwardly therefrom that is configured so as to be capable of receiving a receiver of an animation object (Fig. 4).  The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The housing of the animation module (30) is mounted to a support pole (32) of other marble run modules to physically interconnect the modules (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson (2014/0011425) and Anthony.  Christopherson discloses a marble run module (Fig. 1) with a plurality of physically interconnectable marble run modules configured to retain and guide a marble traveling over at least a first surface of the marble run module having a housing and configured with a marble detection switch coupled to the housing that transitions between open and closed states responsive to detection of a marble to send an activation signal to an amusement feature of the device that and can take the form of an infrared sensor (paragraph 6).  Christopherson discloses the basic inventive concept with the exception of the amusement feature being a motor operated platen.  Anthony discloses an animation module for a marble run having a motor (66) operably coupled to the animation module to rotate responsive to a drive signal and a platen (64) supported on the housing and operably coupled to the motor by a plurality of gears (70, 72) to rotate responsive to rotation of the motor (Fig. 4) by means of a drive circuit configured to cause the drive signal to be provided to the motor responsive to receiving an activation signal from a switch (74) that transitions between undepressed open and pressed closed states (Fig. 5, column 3 lines 25-40 & 52-65, column 4 lines 4-43).  It would have been obvious to one of ordinary skill in the art from the teaching of Anthony to include a motor operated platen as the amusement feature for the predictable result of causing interesting animation effects because the path of the marble on marble run will be modified in an interesting manner visible to a user.  
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthony as applied above for claim 14 and further in view of Spiegel (3854716).  Anthony discloses the basic inventive concept, with the exception of the platen operably coupled to a pedestal for rotation by the gears.  Spiegel discloses a rotatable platen (160) that has a pedestal (172) coupled thereto for connecting both the pedestal and platen to a plurality of gears that are coupled to a motor (abstract, Fig. 5).  It would have been obvious to one of ordinary skill in the art from the teaching of Spiegel to configure the platen with a pedestal for connecting the platen to the gears for the predictable result of enabling the platen to be disconnected from the assembly if so desired.  
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthony as applied above for claim 9 and further in view of Mejia (2002/0034982).  Anthony discloses the basic inventive concept, with the exception of having a connector configured to connect to a connector tube of another marble run module.  Mejia discloses a marble run having a connector (26) for connecting to connector support poles (20) of other modules (Fig. 4).  It would have been obvious to one of ordinary skill in the art from the teaching of Mejia to include connectors for connecting the housing of the modules to supports of other modules for the predictable result of easily connecting the modules together in a secure manner to create a marble run.  In regard to the support being a tube, the examiner notes that changes in shape have been held to be obvious absent persuasive evidence that the claimed configuration is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claims 1-7 could be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11, 16 and 17 could be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art failed to disclose an animation module configured for use on a marble run having a plurality of physically interconnectable marble run modules configured to retain and guide travel of the marble through the module on at least a first surface and having a connector tube wherein the animation module has a connector configured to connect to a connector tube of a first marble run module, an actuator having a button and a shaft with the actuator operable coupled to the connector to dispose a portion of the button below a bottom of the connector and the shaft coupled to extend upward from the button, first and second switch contacts mounted at least indirectly on the connector for contacting with the shaft to define closed and open states and a motor operably coupled to the switch contacts to rotate responsive to transition of the first and second contacts from open to closed states or from closed to open states.
While incorporating button actuators into a travel surface of a module to cause activation of a feature by an object traveling over the module has been seen in patents 5816887 and 5683298 or incorporating triggers into a marble or ball run for actuating sound or lights as in 2014/0011425 the references fail to teach the actuator including a button and shaft that are incorporated into a connector that is used to connect to a connector tube of another module and configured such that the button extends below the connector with the shaft extending upward from the button for engaging the switch contacts to actuate a motor that is operably connected to the switch contacts when the contacts transition between the closed and open states and this configuration of the actuator in the connector is critical for enabling the animation module to be a stand alone add on component that can be attached to a marble run after the fact as opposed to having to be integrated directly into the marble run in a more complicated manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publication 2018/0236350 and patents 9956493, 6945839, 6536763, 5816887, 5785573, 5683298, 5312285, 5007876, 4932917, 4874342, 4713038, 3946516 and  3865376.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711          
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711